Title: From Thomas Jefferson to Thomas Paine, 5 June 1805
From: Jefferson, Thomas
To: Paine, Thomas


                  
                     Dear Sir 
                     
                     Washington June 5. 05
                  
                  Your letters No. 1. 2. 3. the last of them dated Apr. 20. were recieved April 26. I congratulate you on your retirement to your farm, and still more that it is of a character so worthy of your attention. I much doubt whether the open room on your 2d story will answer your expectations. there will be a few days in the year in which it will be delightful, but not many. nothing but trees, or Venetian blinds can protect it from the sun. the semicylindrical roof you propose will have advantages. you know it has been practised on the cloth market at Paris. De Lorme the inventor, shews many forms of roofs in his book to which it is applicable. I have used it at home for a dome, being 126.° of an oblong octagon, and in the Capitol we unite two quadrants of a Sphere by a semi-cylinder, all framed in De Lorme’s manner. how has your planing machine answered? has it been tried & persevered in by any workman?   France has become so jealous of our conduct as to St. Domingo (which in truth is only the conduct of our merchants) that the offer to become a mediator would only confirm her suspicions. Bonaparte however expressed satisfaction at the paragraph in my message to Congress on the subject of that commerce.   with respect to the German redemptioners, you know I can do nothing unless authorised by law. it would be made a question in Congress whether any of the enumerated objects to which the Constitution authorises the money of the Union to be applied, would cover an expenditure for importing settlers to Orleans.   the letter of the revolutionary serjeant which you inclosed to me was attended to by Genl. Dearborne, who wrote to him informing him how to proceed to obtain his land.
                  Doctr. Eustis’s observation to you that ‘certain paragraphs in the National Intelligencer’ respecting my letter to you, ‘supposed to be under mr Jefferson’s direction, had embarrassed mr Jefferson’s friends in Massachusets: that they appeared like a half denial of the letter, or as if there was something in it not proper to be owned, or that needed an apology’ is one of those mysterious half-confidences difficult to be understood. that tory-printers should think it advantageous to identify me with that paper, the Aurora &c in order to obtain ground for abusing me, is perhaps fair warfare. but that any one who knows me personally should listen one moment to such an insinuation is what I did not expect. I neither have nor ever had any more connection with those papers than our antipodes have, nor know what is to be in them until I see it in them, except proclamations & other documents sent for publication. the friends in Massachusets who could be embarrassed by so weak a weapon as this, must be feeble friends indeed. with respect to the letter I never hesitated to avow and to justify it in conversation. in no other way do I trouble myself to contradict any thing which is said. at that time however there were certain anomalies in the motions of some of our friends, which events have at length reduced to regularity.   It seems very difficult to find out what turn things are to take in Europe. I suppose it depends on Austria, which knowing it is to stand in the way of recieving the first hard blows, is cautious of entering into a coalition. as to France & England we can have but one wish that they may disable one another from injuring others. Accept my friendly salutations & assurances of esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               